IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-48,728-03


EX PARTE RUBEN RAMIREZ CARDENAS





ON SUBSEQUENT APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. CR-0722-97-G IN THE 370TH DISTRICT COURT
HIDALGO COUNTY


 Per Curiam.  		 
 
 O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	Applicant was convicted February 1998 of the offense of capital murder.  The jury
answered the special issues submitted under Article 37.071 of the Texas Code of Criminal
Procedure, and the trial court, accordingly, set punishment at death.  This Court affirmed
Applicant's conviction and sentence on direct appeal.  Cardenas v. State, 30 S.W.3d 384 
(Tex. Crim. App. 2000). This Court denied Applicant's initial post-conviction application
for writ of habeas corpus.  Ex parte Cardenas, No. WR-48,728-01 (Tex. Crim App. May 16,
2001)(not designated for publication).  This Court then dismissed Applicant's first
subsequent application.  Ex parte Cardenas, No. WR-48,728-02 (Tex. Crim. App. Mar. 7,
2007)(not designated for publication).  Applicant's instant post-conviction application for
writ of habeas corpus was received in this Court on August 3, 2009.
	Applicant presents one allegation.  Applicant's claim fails to meet the dictates of
Article 11.071,§5.  Accordingly, we dismiss his application. 
	IT IS SO ORDERED THIS THE 30th DAY OF SEPTEMBER, 2009.


Do Not Publish